Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 2/8/22.
Claims 1-12 and 15-20 remain pending.
Response to Amendment/Arguments
Applicant has amended the claims with new limitations.  The amended claims are addressed below.
In view of the amendment, the previous rejection to claim 11, under 35 USC 112, second paragraph, is withdrawn.
In view of the 102 rejection, Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive.
Applicant cited paragraphs 0067, 0073, 0074 and argues Dave teaches away from using snapshot.  This argument is not persuasive.  
Dave provides many different embodiments.  In one embodiment (0067), Dave teaches data recovery without using snapshot. However, in other embodiments, Dave teaches using a snapshot in the recovery process.  For example, in one embodiment, Dave teaches creating a recovery snapshot and pushing the snapshot to a destination cluster (0070).  In another embodiment, Dave teaches creating a recovery snapshot and replicating it to the destination site to rebuild lost data (0087-0089).  Therefore, it is maintained that Dave does teaches data recovery using snapshots.

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, what function/step is introduced in this claim?  Applicant should clearly indicate what function/step is introduced and its action.  What function is introduced in this claim that further limits the parent method claim?  Currently there is no further steps/function introduced to further limit the method.  From the current claim language, it appears that the claim language just indicates the environment which the invention operates under.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dave et al (US20170060702, “Dave”).
As to claim 1, 17, 18:
Dave teaches a method, computer program product, and/or system (0004) for maintaining a memory replica of a primary computer system to be used by an alternate computer system (taking snapshot of source system and sending it to destination site; 0068-0070, 0087-0089), the method comprising: 

monitoring at least one memory controller (memory controller; 0044) of the primary computer system (monitor usage; 0029; detect storage access/changes; 0066-0067); 
triggering, based on the monitoring, a snapshot creation procedure, the snapshot creation procedure comprising creating a memory snapshot that comprises the detected changes (create snapshot with data changes; 0070, 0072, 0087, 0091);
 loading the memory snapshot and/or delta pages of the memory of the primary computer system to the alternate computer system (send data modification/changes to destination; 0070-0071, 0087-0089, 0091);
re-starting a network and/or an input/output subsystem on the alternate computer system (after crash, get system communication back on-line, establishing communication; 0087; reinitialize inode; 0078); and
transferring states of the CPUS of the primary computer system; and continuing execution of a primary image on the alternate computer system (upon failure of a source/primary performing failover operation by restoring data and operation on a new machine; 0062; 0078; restore metadata; 0066, 0067, 0075, 0099). 
As to claim 2, 19:
Dave teaches detecting whether memory mapped input/output operations are ongoing and triggering the snapshot creation procedure based on the detecting (detect/monitor usage from I/O requests, create snapshot; 0068-0070, 0087-0089). 
As to claim 3:
Dave teaches the memory snapshot is created in case there is no outstanding input/output operation and/or the primary computer system is in a user-mode (create snapshot after quiescing/freezing I/O; 007, 0091, 0093). 
As to claim 4:
Dave teaches a memory replication controller on the primary computer system monitors the at least one memory controller of the primary computer system, in particular, the memory replication controller monitors a memory bus of the memory controller, in particular, if there is an outstanding input/output operation (monitor communication via bus 18; 0048; monitor usage, I/O requests; 0068-0070, 0087-0089). 
As to claim 5:
Dave teaches transmitting the memory snapshot to the alternate computer system upon completion of the snapshot creation procedure (send snapshot to destination; 0070-0072, 0087, 0092). 
As to claim 6:
Dave teaches at least one memory controller comprises a cache coherence controller and wherein the monitoring of the at least one memory controller comprises observing state information related to cache/memory lines managed by the cache coherence controller (caching file system; 0060, 0072; check cache/coherency state/status; 0070, 0071, 0075, 0084). 
As to claim 7:
Dave teaches the at least one memory controller (memory controller; 0044) comprises a memory management unit, operable for managing virtual, paged memory, and wherein the monitoring of 
As to claim 8:
Dave teaches the memory replica is related to contents of a main memory of the primary computer system and/or hardware context information maintained by a processor of the primary computer system for executing software (replication of data in memory system; 0059-0065). 
As to claim 9:
Dave teaches a network and/or an input/output subsystem is restarted before execution on the alternate computer system is started (restart at destination server; 0072). 
As to claim 12:
Dave teaches input/output activities of the primary computer system are throttled if there is no memory snapshot created for a predefined time interval (monitor I/O access; 0068-0070, 0087-0089; freeze access during snapshot creation; 0070; longer downtime if backing up large file system; 0003). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Dave et al (US20170060702, “Dave”) in view of Kumarasamy (US20180129567)
As to claim 10, 20:
Dave teaches replicating data of a source site and sending the snapshot to the destination site for data restoration upon a failure.  Dave does not specifically teaches preparing the alternate computer system by installing an operating system, connecting storage and network, wherein the storage being replicated disks from the primary computer system; creating a first memory snapshot; starting the alternate computer system; replicating the memory of the primary computer system continuously. It is well-known in the art, upon a detection of failure, to recover snapshot data on a new/alternate system and using that system for data access. On such art is Kumarasamy, who teaches a storage manage system using snapshot to synthesize full data backups.  Kumarasamy teaches implementing virtual machines (0050-0051, 0082), creating snapshot and sending snapshot to secondary storage; 0005, 0007-0009, 0152, 0167-0174; restart restored system; 0325; restoring the system and its operating system at the target system; 0139, 0175; to restore access to the replicated data; 0006).  Kumarasamy is an analogous art, in the field of data replication.  It would have been obvious to one of ordinary skills in the art, at the time of the invention, to use Kumarasamy’s teaching of restoring an entire system upon a failure, with an operating system and backup data from the snapshot, in the system of Dave, to provide for a fully redundant and operational alternate data system with restored data.
As to claim 11:

As to claim 15:
Kumarasamy teaches filesystems are hosted on the memory replica, representing an enterprise replicated storage, and wherein applications see a same file on both system (destination system includes restored snapshot file system with OS; 0139, 0175). 
As to claim 16:
Kumarasamy teaches triggering a flash-copy of all used storage and operating on the flash-copy or disallowing writing to persistent storage if both computer systems are running at the same time (copy of data to secondary/destination storage; 0005, 0064, 0078-0080, 0090-0093). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138